Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 1 of 10 Page ID #:4429


 1    Korey A. Nelson (admitted pro hac vice)
      knelson@burnscharest.com
 2    Lydia A. Wright (admitted pro hac vice)
      lwright@burnscharest.com
 3
      BURNS CHAREST LLP
 4    365 Canal Street, Suite 1170
      New Orleans, LA 70130
 5
      Telephone: (504) 799-2845
 6    Facsimile: (504) 881-1765
 7
      Counsel for Plaintiffs
 8    Additional Counsel on Signature Page
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
                                 EASTERN DIVISION
11
12    RAUL NOVOA, JAIME CAMPOS                          Civil Action No. 5:17-cv-02514-JGB-
13    FUENTES, ABDIAZIZ KARIM, and                      SHKx
      RAMON MANCIA, individually and
14    on behalf of all others similarly situated,
15                                                  PLAINTIFFS’ RESPONSE IN
                                                    OPPOSITION TO GEO’S
                           Plaintiffs,              MOTION TO EXCLUDE
16                                                  DECLARATIONS OF MUNOZ-
17                                                  AGUILERA AND MARWAHA
      v.
18    THE GEO GROUP, INC.,
19                         Defendant.
20
21
22           For the second time in as many weeks, Plaintiffs must expend time and resources
23    to set straight GEO’s material misrepresentations of fact. Plaintiffs have fully complied
24    with their discovery obligations and should not be made to suffer the consequences of
25    GEO’s litigation choices. GEO presents no credible reason to exclude the declarations
26
27
28
                                                    1
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                               5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 2 of 10 Page ID #:4430


 1    of Fernando Munoz Aguilera1 and Gagandeep Marwaha from the class certification
 2    analysis. The Court should deny GEO’s Motion (the “Mot.”), ECF 211.
 3    A.       Plaintiffs have timely complied with their discovery obligations.
 4             GEO accuses Plaintiffs of “hiding the ball” and failing to supplement their Rule
 5    26 disclosures to identify Mr. Munoz and Mr. Marwaha. Mot. at 6-7. GEO is wrong.
 6    Plaintiffs served GEO with their Second Supplemental Rule 26 Initial Disclosures on
 7    October 8, 2019. See Declaration of Lydia Wright (“Wright Decl.”) at Ex. 1. Those
 8    disclosures listed both Mr. Marwaha and Mr. Munoz as “individuals likely to have
 9    discoverable information that Plaintiffs may use to support their claims or defenses.” Id.
10    at 3.
11             In reality, GEO knew the identities, locations, and specific allegations of Mr.
12    Munoz and Mr. Marwaha even before Plaintiffs’ updated initial disclosures. GEO was
13    served with the declarations of Mr. Munoz and Mr. Marwaha on September 27, 2019,
14    only eleven days after Plaintiffs filed their Third Amended Complaint alleging the
15    existence of GEO’s Uncompensated Work Program Policy and Housing Unit Sanitation
16    Policies. GEO itself served deposition notices on Mr. Munoz and Mr. Marwaha—as
17    well as the four named Plaintiffs—on October 7. See ECF 202 at 8. There is no question
18    that GEO knew of Mr. Munoz and Mr. Marwaha on September 27, 2019—30 days
19    before the deadline to oppose class certification, ten days before GEO first noticed a
20    single deposition in this case, and more than four months before the close of discovery.
21    Plaintiffs have timely complied with their obligations pursuant to Rule 26.2
22
      1
23        The declarant’s surname is Munoz, not Munoz-Aguilera.

24    2
          GEO, in contrast, has failed to comply with its discovery obligations in this case. See
25        Wright Decl. at Ex. 2. For instance, GEO listed Mr. Novoa’s detention file in its August
          16, 2018 initial disclosures. Plaintiffs’ detention files are also responsive to discovery
26        requests Plaintiffs served on GEO on July 27, 2018. But GEO waited until October
27        20, 2019—72 hours before Mr. Novoa’s deposition—to produce Mr. Novoa’s records
          to Plaintiffs. Similarly, GEO waited until 48 hours before Mr. Campos Fuentes’
28
                                                     2
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                 5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 3 of 10 Page ID #:4431


 1           Even if a Rule 37 analysis was warranted here—it clearly is not—GEO’s claims
 2    of prejudice strain credulity and lack a reasonable basis in law or fact. GEO has suffered
 3    no harm here. See Van Maanen v. Youth With a Mission–Bishop, 852 F.Supp.2d 1232, 1237
 4    (E.D. Cal. 2012), aff’d sub nom. Van Maanen v. Univ. of the Nations, Inc., 542 Fed. App’x.
 5    581 (9th Cir. 2013) (a failure to disclose a witness is harmless where the identity, location
 6    and subject of information possessed by a witness was revealed in the same case months
 7    before the discovery cut-off date); Orellana v. Cty. of Los Angeles, 2013 WL 12129290, at
 8    *7 (C.D. Cal. June 26, 2013) (a failure to disclose a witness is harmless where the identity
 9    of the witness was revealed earlier); Frontline Med. Assocs., Inc. v. Coventry Health Care, 263
10    F.R.D. 567, 570 (C.D. Cal. 2009) (denying motion for sanctions for failure to comply
11    with Rule 26 where “disclosure [was] made sufficiently in advance of the discovery cut-
12    off date to permit the opposing party to conduct discovery and defend against the . . .
13    claims”).
14           GEO’s reliance on Guzman v. Bridgepoint Educ., Inc., 305 F.R.D. 594 (S.D. Cal.
15    2015) is misplaced. There, the court excluded a witness’s declaration because the plaintiff
16    refused to disclose the witness in interrogatory responses, actively hid the witness’s
17    identity, and waited until after discovery closed to rely on the individual as “one of the
18    few, if not the only, witness.” Id. at 603-606. But, as the Guzman court explained, a failure
19    to disclose the identity of a witness has been found harmless where the other party was
20    otherwise on notice of the identity, location, and type of information possessed by a
21    witness. Id. at 607 (citing Van Maanen, 852 F. Supp. 2d at 1237).
22           The other cases upon which GEO relies are similarly inapposite. See Roberts v. Scott
23    Fetzer Co., 2010 WL 3546499, at *2, *9 (M.D. Ga. Sept. 7, 2010) (defendant repeatedly
24    refused to provide the names, addresses, and telephone numbers of material witnesses
25
       deposition to produce his detention files. In addition to the manifest unfairness of the
26     timing of these productions, there is no assurance that the documents GEO produced
       constitute the entirety of the evidence responsive to Plaintiffs’ requests, rather than
27
       simply the documents GEO wished to use for its depositions. Plaintiffs intend to raise
28     these issues with Magistrate Judge Kewalramani in accordance with Local Rule 37-1.
                                                     3
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                 5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 4 of 10 Page ID #:4432


 1    and instead waited until after discovery closed and plaintiffs moved for class certification
 2    to “blindsi[de]” them with those material witness’ declarations); Gonzalez v. State of Fla.
 3    Dep’t of Mgmt. Servs., 124 F. Supp. 3d 1317 (S.D. Fla. 2015), aff’d sub nom. Gonzalez v. Fla.
 4    Dep’t of Mgmt. Servs., 683 Fed. App’x 738 (11th Cir. 2017) (striking declaration because
 5    plaintiff deliberately withheld the witness’s identity from the outset of the case in a
 6    “tactical decision to ambush the defendant”); Edwards v. Nat’l Vision, Inc., 946 F. Supp.
 7    2d 1153, 1160 (N.D. Ala. 2013), aff’d, 568 Fed. App’x 854 (11th Cir. 2014) (striking a
 8    declaration where plaintiff, under oath, denied obtaining the declaration at all).
 9           And in Braggs v. Dunn, 2017 WL 659169 (M.D. Ala. Feb. 17, 2017) (unpublished),
10    a prison conditions lawsuit, the court held that plaintiffs’ failure to disclose 244 witnesses
11    until six days before the discovery deadline was harmless and denied the defendant’s
12    motion to strike. Id. at *4. The Braggs court explained that systemic litigation poses unique
13    challenges to the discovery process:
14           [T]his is not a typical case in which the focus of the litigation is a particular
15           event and the parties know when the case begins who most of the
             potential witnesses are; here, given the wide scope of the case and the
16           ongoing nature of the claims, it is unsurprising that plaintiffs learned the
17           identities of many potential witnesses long after the start of the litigation
             and discovery.
18
19    Id. The same is true in this case, which challenges GEO’s longstanding and ongoing
20    conduct toward all detained immigrants in its care at Adelanto and, for the Nationwide
21    HUSP Class, at eleven other civil immigration detention facilities. Even if Mr. Munoz
22    and Mr. Marwaha had not been identified and timely disclosed (they were), Braggs would
23    counsel against excluding their declarations. GEO has not offered any authority to the
24    contrary.
25    B.     Plaintiffs are not responsible for GEO’s failure to depose Mr. Munoz.
26           Plaintiffs have already discussed GEO’s dilatory conduct with respect to the
27    deposition of Mr. Munoz. See ECF 202 at 6-9 (explaining GEO’s choice not to depose
28
                                                     4
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                  5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 5 of 10 Page ID #:4433


 1    Mr. Munoz on Oct. 24, 2019); ECF 202-1 at 107-116 (Plaintiffs’ correspondence to
 2    GEO attempting to coordinate the deposition); id. at 119 (Oct. 22, 2019 correspondence
 3    from GEO contending that Mr. Munoz could not be deposed because, among other
 4    things, he “is not yet a named plaintiff”); ECF 201-1 (Oct. 23, 2019 Declaration of
 5    Damien DeLaney) at ¶ 11 (stating for the first time that “Mr. Aguilera [sic] may be
 6    deposed without being named as a plaintiff in this lawsuit . . .”). Plaintiffs will not repeat
 7    that discussion here.
 8           Plaintiffs were, are, and remain ready and willing to set a reasonable schedule for
 9    Mr. Munoz’s deposition. See Wright Decl. at Ex. 3 at 2 (“As we have stated several times,
10    we remain willing and able to work with you to set a reasonable schedule for the
11    deposition.”); 3 (“As before, Plaintiffs stand ready to accommodate GEO’s reasonable
12    requests for an expedited deposition schedule. I can be reached at the number below if
13    you would like to discuss Mr. Munoz’s deposition further.”). Plaintiffs should not be
14    made to suffer for GEO’s decisions to hide behind a phantom ICE policy and cancel
15    Mr. Munoz’s deposition. The Court should deny GEO’s Motion with respect to Mr.
16    Munoz.
17    C.     Mr. Marwaha’s declaration should not be excluded.
18           Plaintiffs do not dispute that Mr. Marwaha appears to be unavailable for a
19    deposition because he was been deported. GEO’s own records do not indicate his
20    location or contact information, and GEO offers no information beyond his detainee
21    file to help locate him. But Mr. Marwaha’s declaration should not be excluded at the
22    class certification stage simply because he is unavailable for a deposition. Courts in the
23    Ninth Circuit have discretion to weigh evidence submitted in support of class
24    certification, and may even consider evidence which may ultimately be inadmissible. See
25    Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1004 (9th Cir. 2018), cert. dismissed, 139 S. Ct.
26    1651 (2019). At this stage, the Court should exercise its discretion to consider Mr.
27    Marwaha’s declaration and weigh the allegations contained therein as it finds most
28
                                                     5
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                 5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 6 of 10 Page ID #:4434


 1    appropriate. Accordingly, the Court should deny GEO’s Motion with respect to Mr.
 2    Marwaha.
 3    D.       GEO should not be rewarded for its failure to comply with the Local Rules.
 4             GEO acknowledges that an adequate meet-and-confer under Local Rule 7-3
 5    “requires Parties to share their factual and legal basis for their positions so that the
 6    motion, opposition, and reply that are filed contain no surprises.” Mot. at 3 n.2 (citing
 7    Pedroza v. PetSmart, Inc., 2012 WL 9507910, at *1 (C.D. Cal. June 14, 2012) (unpublished)).
 8    But, for the second time in as many weeks, GEO has done no such thing. See ECF 202
 9    at 10.
10             Contrary to GEO’s representations, GEO did not contact undersigned counsel
11    on October 9 or 11, 2019 to discuss this Motion in any respect. No conference regarding
12    this Motion occurred on either date. Rather, Plaintiffs contacted GEO on October 9 to
13    attempt to accommodate GEO’s request for an expedited deposition schedule. See ECF
14    202-1 at 113-14. When GEO did not respond, Plaintiffs contacted GEO on October 11
15    in another attempt to coordinate the deposition schedule. Finally, after Plaintiffs’ second
16    message, GEO responded: “As Mr. Marwaha is unavailable for a deposition, and
17    therefore cannot be cross-examined regarding the contents of his declaration, will you
18    be withdrawing his declaration?” Id. at 112-13. There was no conference of counsel, and
19    no discussion of the present Motion.
20             On November 4, GEO notified Plaintiffs that it would move to strike the
21    declarations of Mr. Munoz and Mr. Marwaha. When asked whether GEO intended to
22    comply with Local Rule 7-3, GEO took the position that “Rule 7-3 does not require
23    additional conferral.” Wright Decl. at Ex. 3 at 1. GEO filed the pending Motion to
24    Exclude less than two hours later. There was never a discussion, let alone a thorough
25    one, of “the substance of the contemplated motion and any potential resolution . . . at
26    least seven (7) days prior to the filing of the motion.” L.R. 7-3. As a result, Plaintiffs first
27
28
                                                     6
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                  5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 7 of 10 Page ID #:4435


 1    learned of GEO’s “concerns” regarding their initial disclosures upon reading GEO’s
 2    Motion.
 3           Finally, although GEO purports to base its Motion on Federal Rules of Civil
 4    Procedure 26 and 37, it made no attempt to comply with the requirements of Local Rule
 5    37-1 et seq., which apply to “any motion relating to discovery pursuant to F.R.Civ.P. 26-
 6    37.” Local Rule 37-1 (providing that “[t]he failure of any counsel to comply with or
 7    cooperate in the foregoing procedures may result in the imposition of sanctions”). See
 8    also Fed. R. Civ. P. 37(a)(5)(B) (“If the motion is denied, the court . . . must, after giving
 9    an opportunity to be heard, require the movant, the attorney filing the motion, or both
10    to pay the party or deponent who opposed the motion its reasonable expenses incurred
11    in opposing the motion, including attorney’s fees.”).
12           Plaintiffs recite these rules and highlight their rights to seek fees to underscore
13    their frustration with GEO’s tactics. At this time, Plaintiffs do not seek fees for GEO’s
14    failure to adhere to the rules, or for the time Plaintiffs have spent responding to GEO’s
15    many misrepresentations of fact. Plaintiffs hope, earnestly, that GEO will cease its
16    noncompliance so this case may proceed in an orderly fashion to its just resolution. But
17    if GEO persists with offering false statements and/or subverting the rules, Plaintiffs will
18    have no choice but to seek fees.
19                                         CONCLUSION
20           GEO’s Motion to Exclude the Declarations of Munoz-Aguilera and Marwaha,
21    ECF 211, should be denied.
22
23    Dated: November 8, 2019                           /s/ Lydia Wright
24                                                      Korey A. Nelson (admitted pro hac vice)
                                                        knelson@burnscharest.com
25                                                      LA Bar # 30002
26                                                      Lydia A. Wright (admitted pro hac vice)
                                                        lwright@burnscharest.com
27                                                      LA Bar # 37926
28                                                      C. Jacob Gower (admitted pro hac vice)
                                                    7
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                                 5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 8 of 10 Page ID #:4436


 1                                                  jgower@burnscharest.com
                                                    LA Bar # 34564
 2                                                  BURNS CHAREST LLP
                                                    365 Canal Street, Suite 1170
 3
                                                    New Orleans, LA 70130
 4                                                  Telephone: (504) 799-2845
                                                    Facsimile: (504) 881-1765
 5
 6                                                  R. Andrew Free (admitted pro hac vice)
                                                    andrew@immigrantcivilrights.com
 7
                                                    TN Bar # 030513
 8                                                  LAW OFFICE OF R. ANDREW
                                                    FREE
 9                                                  P.O. Box 90568
10                                                  Nashville, TN 37209
                                                    Telephone: (844) 321-3221
11                                                  Facsimile: (615) 829-8959
12
                                                    Robert Ahdoot (CA Bar # 172098)
13                                                  rahdoot@ahdootwolfson.com
14                                                  Tina Wolfson (CA Bar # 174806)
                                                    twolfson@ahdootwolfson.com
15                                                  Theodore W. Maya (CA Bar # 223242)
16                                                  tmaya@ahdootwolfson.com
                                                    AHDOOT & WOLFSON, PC
17                                                  10728 Lindbrook Drive
18                                                  Los Angeles, California 90024-3102
                                                    Telephone: (310) 474-9111
19                                                  Fax: (310) 474-8585
20
                                                    Nicole Ramos (admitted pro hac vice)
21                                                  nicole@alotrolado.org
22                                                  NY Bar # 4660445
                                                    AL OTRO LADO
23                                                  511 E. San Ysidro Blvd., # 333
                                                    San Ysidro, CA 92173
24
                                                    Telephone: (619) 786-4866
25
                                                    Will Thompson (CA Bar # 289012)
26
                                                    wthompson@burnscharest.com
27                                                  Warren Burns (admitted pro hac vice)
                                                    wburns@burnscharest.com
28
                                                8
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                           5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 9 of 10 Page ID #:4437


 1                                                  TX Bar # 24053119
                                                    Daniel H. Charest (admitted pro hac vice)
 2                                                  dcharest@burnscharest.com
                                                    TX Bar # 24057803
 3
                                                    BURNS CHAREST LLP
 4                                                  900 Jackson St., Suite 500
                                                    Dallas, Texas 75202
 5
                                                    Telephone: (469) 904-4550
 6                                                  Facsimile: (469) 444-5002
 7
                                                    Attorneys for Plaintiffs.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                9
29    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                            5:17-CV-02514-JGB
      GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30    MUNOZ-AGUILERA AND MARWAHA

31
 Case 5:17-cv-02514-JGB-SHK Document 213 Filed 11/08/19 Page 10 of 10 Page ID
                                  #:4438

 1                              CERTIFICATE OF SERVICE
 2         I, Lydia A. Wright, electronically submitted the foregoing document with the clerk
 3   of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7   Dated: November 8, 2019                         /s/ Lydia Wright
                                                     Lydia A. Wright (admitted pro hac vice)
 8
                                                     lwright@burnscharest.com
 9                                                   LA Bar # 37926
                                                     BURNS CHAREST LLP
10
                                                     365 Canal Street, Suite 1170
11                                                   New Orleans, LA 70130
                                                     Telephone: (504) 799-2845
12
                                                     Facsimile: (504) 881-1765
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            10
29   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                              5:17-CV-02514-JGB
     GEO’S MOTION TO EXCLUDE DECLARATIONS OF
30   MUNOZ-AGUILERA AND MARWAHA

31
